Title: To George Washington from Samuel Cobbs and Thomas Tabb, 1 June 1756
From: Cobbs, Samuel,Tabb, Thomas
To: Washington, George



Sir
Amelia County June 1st 1756

We have this day Sent twenty Seven Soldiers Inlisted the twenty Sixth day of last Month, under the Comand of Majr Wood Jones to be delivered to the Officer appointed by the Govr to receive them at Fredricksburg. the whole Number Inlisted Voluntarily. Most of them are Men of Midling fortunes and were in good Bussiness and we beleive go with a hearty desire to Serve their Country. many being Carpenters must be usefull on the present occation. Richard Rogers and four of his Apprentises are in the Number and has desired us to interseed with you that they may be kept together, and we do in a particular manner recomend to your favour Saml Sherwin[,] Thomas Easley and Robert Woodlief as Men deserving your notice, and if convenient and agreeable to you they desire they may all be in one Company that they may be well used we are Sure you will endeavour. That there has been complaints against some officers you are not a Stranger to, and should these Men have just cause to complain It will deter others from Inlisting hereafter. We heartily wish you well, and are Sir Your Most obedient and Humble Servants

Saml Cobbs
Thomas Tabb

